     Case 1:19-cv-01219-NONE-JLT Document 17 Filed 04/21/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MARINO ANTONIO HERNANDEZ,                      No. 1:19-cv-01219-NONE-JLT (PC)
12                       Plaintiff,
13                                                   ORDER ADOPTING FINDINGS AND
             v.
                                                     RECOMMENDATIONS
14    J. MARCELO, et al.,
                                                     (Doc. No. 14)
15                       Defendants.
16

17          Plaintiff Marino Antonio Hernandez is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action under 42 U.S.C. § 1983. This matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On March 2, 2020, the assigned magistrate judge issued a screening order, finding that

21   plaintiff’s complaint (Doc. No. 1) states cognizable claims of deliberate indifference to serious

22   medical needs under section 1983 and cognizable claims under the Americans with Disabilities

23   Act (ADA) and the Rehabilitation Act, but its retaliation claim is not cognizable. (Doc. No. 11.)

24   The magistrate judge further found that the complaint states cognizable claims against Defendants

25   J. Marcelo and N. Akabike, but not against Defendants C. Cryer, C. Mbadugha, or D. Oberst.

26   (Id.) Pursuant to the screening order, plaintiff filed a notice that he “he wishe[s] to proceed only

27   on his cognizable claims against J. Marcelo and … Akabike, and to dismiss Cryer, Mbadugha and

28   Oberst.” (Doc. No. 12.)
     Case 1:19-cv-01219-NONE-JLT Document 17 Filed 04/21/20 Page 2 of 2


 1          Accordingly, on March 17, 2020, the magistrate judge issued findings and

 2   recommendations, recommending that (1) Defendants Cryer, Mbadugha, and Oberst be dismissed

 3   and (2) all claims be dismissed, except for plaintiff’s claims of deliberate indifference to serious

 4   medical needs under 42 U.S.C. § 1983, set forth in Claim I of the complaint, and plaintiff’s

 5   claims under the ADA and the Rehabilitation Act, set forth in Claim III. (Doc. No. 14.) The

 6   findings and recommendations were served on plaintiff and provided him fourteen (14) days to

 7   file objections thereto. (Id. at 2.) Plaintiff has not filed objections and the time do so has passed.

 8          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 9   de novo review of this case. Having carefully reviewed the file, the court finds the findings and
10   recommendations to be supported by the record and proper analysis.

11          Accordingly,

12          1.      The findings and recommendations issued on March 17, 2020 (Doc. No. 14) are

13                  adopted in full;

14          2.      Defendants Cryer, Mbadugha, and Oberst are dismissed;

15          3.      All claims in plaintiff’s complaint are dismissed, except for claims of deliberate

16                  indifference to serious medical needs under 42 U.S.C. § 1983, set forth in Claim I

17                  of the complaint, and claims under the Americans with Disabilities Act and the

18                  Rehabilitation Act, set forth in Claim III; and,

19          4.      This case is referred back to the assigned magistrate judge for further proceedings.
20
     IT IS SO ORDERED.
21

22      Dated:     April 21, 2020
                                                         UNITED STATES DISTRICT JUDGE
23

24

25

26
27

28

                                                        2
